DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 objected to because of the following informalities:  on line 3, insert “Discrete Fourier Transform” between “inverse” and “DFT.” On line 5, insert “Direct Current” between “near” and “DC.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “…at frequencies that are affected by flicker noise.” It is unclear as to which frequencies of a radar system are considered frequencies that are affected by flicker noise. Are there specific frequencies of the radar system that are known to be affected by flicker noise? What frequencies are these? In the absence of providing the specific frequencies affected by flicker noise, it is unclear as what specific frequencies in the radar system are affected by flicker noise. Therefore, claim 11 is 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rimini et al 10,305,611 (hereinafter Rimini).
Regarding claim 1, Rimini discloses a radar system (see fig. 2, col. 3, lines 61-65, col. 4, lines 18-33) comprising: 
a transmitter (302, see fig. 3, col. 7, line 36) configured to transmit a modulated radio signal, wherein the transmitter is configured to up-convert a first baseband signal to a selected first intermediate frequency (IF) signal before up-converting the first IF signal to a selected radio frequency (RF) frequency of the transmitted radio signal, wherein up-
a receiver (304, see fig. 3, col. 7, lines 34-37) configured to receive radio signals that includes the transmitted radio signal transmitted by the transmitter and reflected from objects in an environment, wherein the receiver is configured to down-convert the received radio signals to a second IF signal, wherein down-converting a signal lowers a frequency of the signal, and wherein the receiver is further configured to down-convert the second IF signal to a second baseband signal (see fig. 3, col. 8, lines 31-52) for further processing to determine at least one of a distance, velocity, and position of objects in the environment (see fig. 3, col. 6, lines 55-64, 11, lines 35-49, col. 13, lines 12-22).
	Regarding claim 2 as applied to claim 1, Rimini further discloses wherein the transmitter is a heterodyne transmitter and comprises a quadrature mixer operable to frequency shift the first baseband signal to the first IF signal, and further operable to frequency shift the first IF signal to the selected RF frequency of the transmitted radio signal (see figs. 3 and 5, col. 5, lines 31-38, col. 8, lines 49-52, col. 11, lines 55-65).
	Regarding claim 3 as applied to claim 2, Rimini further discloses wherein the receiver is a heterodyne receiver and comprises a quadrature mixer operable to frequency shift the received radio signal to the second IF signal, and further operable to frequency shift the second IF signal to the second baseband signal (see figs. 3 and 5, col. 5, lines 31-38, col. 8, lines 49-52, col. 11, lines 55-65).
claim 4 as applied to claim 3, Rimini further discloses wherein the quadrature mixers are configured to perform frequency shifts utilizing complex (I and Q) signal representations of the first and second IF signals (see figs. 3 and 5, col. 5, lines 31-38, col. 8, lines 49-52, col. 11, lines 55-65).
	Regarding claim 5 as applied to claim 3, Rimini further discloses wherein each of the first and second intermediate frequencies are: (1) at least one-half of a two-sided bandwidth of the baseband signals and (2) at most one-half of a maximum sample rate of a digital-to-analog converter (DAC) in the transmitter (see col. 7, lines 53-58, col. 8, lines 8-18, col. 10, lines 13-22).
	Regarding claim 6 as applied to claim 3, Rimini further discloses wherein each of the first and second intermediate frequencies are between 1 GHz and 4 GHz (see col. 7, lines 53-58).
	Regarding claim 7 as applied to claim 3, Rimini further discloses wherein each of the first and second intermediate frequencies are a same frequency (see col. 7, lines 53-58, col. 8, lines 8-18).
	Regarding claim 8 as applied to claim 1, Rimini further discloses wherein the transmitter and receiver are configured for installation and use on a vehicle (see col. 3, lines 61-65).
Regarding claim 17, Rimini discloses a radar system (see fig. 2, col. 3, lines 61-65, col. 4, lines 18-33) comprising: 
a transmitter (302, see fig. 3, col. 7, line 36) configured to transmit a modulated radio signal, wherein the transmitter is configured to up-convert a first baseband signal to a selected first intermediate frequency (IF) signal before the first IF signal is up-converted 
a receiver (304, see fig. 3, col. 7, lines 34-37) configured to receive the radio signals transmitted by the transmitter and reflected from objects in an environment (see fig. 3, col. 8, lines 31-52), and is configured to process the received radio signals to determine at least one of a distance, velocity, and position of objects in the environment (see fig. 3, col. 6, lines 55-64, 11, lines 35-49, col. 13, lines 12-22); and 
an IF mixer configured to up-convert the first baseband signal to the first IF signal, and further configured to down-convert the received radio signal to a second IF signal, wherein down-converting a signal decreases a frequency of the signal (see figs. 3 and 5, col. 11, lines 15-34); 
wherein the receiver is operable to amplify and/or filter the second IF signal, and wherein the receiver is further configured to down-convert the second IF signal to a second baseband signal (see figs. 3 and 5, col. 8, lines 31-44, col. 50-65) for further processing to determine the at least one of distance, velocity and position of objects in the environment (see fig. 3, col. 6, lines 55-64, 11, lines 35-49, col. 13, lines 12-22).
	Regarding claim 18 as applied to claim 17, Rimini further discloses wherein the first and second intermediate frequencies are a same frequency (see col. 7, lines 53-58, col. 8, lines 8-18).
	Regarding claim 19 as applied to claim 18, Rimini further discloses wherein a selected frequency of the first and second intermediate frequencies is: (1) at least one-
	Regarding claim 20 as applied to claim 18, Rimini further discloses wherein a selected frequency of the first and second intermediate frequencies is between 1 GHz and 4 GHz (see col. 7, lines 53-58).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rimini et al 10,305,611 (hereinafter Rimini) in view of Wu et al US 20200191939 (hereinafter Wu).
Regarding claim 9 as applied to claim 1, Rimini discloses the claimed invention except wherein the transmitted radio signal is a phase modulated continuous wave radio signal, and wherein spreading codes used for phase modulating comprise one of random codes and pseudo-random codes. In the same field of endeavor, Wu discloses a radar system comprising a transmitter and receiver (see fig. 1, [0019]), wherein the transmitted radio signal is a phase modulated continuous wave radio signal, and wherein spreading codes used for phase modulating comprise one of random codes and pseudo-random codes (see fig. 1, [0019]-[0021]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wu with Rimini 
Regarding claim 10 as applied to claim 1, Rimini discloses the claimed invention except wherein the receiver comprises one or more correlators for further processing of second baseband signal to determine at least one of a distance, velocity, and position of objects in the environment. In the same field of endeavor, Wu discloses a radar system comprising a transmitter and receiver (see fig. 1, [0019]), herein the receiver comprises one or more correlators for further processing of second baseband signal to determine at least one of a distance, velocity, and position of objects in the environment (see fig. 1, [0022], [0035], [0037], [0038], [0042]). It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wu with Rimini by using correlators at the receiver for processing downconverted received signals as taught by Wu, for the benefit of implementing an automotive MIMO radar system for target detection while reducing interference by producing efficient orthogonality.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bourdoux et al (2016 IEEE Radar Conference) discloses PMCW Waveform and MIMO technique for a 79 GHz CMOS Automotive Radar.
Liu et al 11,271,328 discloses a hybrid wireless transceiver that supports multiple antenna arrays.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648